Case (:16-Ey0 SEAS KM OBRURBHE IS 4 FH OBE 29 o Praag Pht.

Weil, Gotshal & Manges LLP

767 Fifth Avanue
New York, NY 10153-0119

VIA ECF _ = +1 242 310 8000 tet
MEMO ENDORSED “Wasser

Jessica L. Falk

+1 (212} 340-8514

August 13, 2019 jessica.falk@weil.com

Hon. Kenneth M, Karas

United States District Court, S.D.N.Y.
300 Quatropas Street

White Plains, New York 10601

Re: Nuance Communications, Inc. v. International Business Machines Corp., Case No. 16-cv-05173-
KMK-JCM (S.D.N.Y.)

Dear Judge Karas:

We represent Plaintiff Nuance Communications, Inc. (“Nuance”) in the above-captioned action and
‘write on behalf of the Parties. Pursuant to Your Honor’s July 9, 2019 order (Dkt. No. 152), the Parties
will file their Joint Pre-Trial Order on August 14, 2019,

The Parties anticipate that materials provided in connection with the Joint Pre-Trial Order will have or
contain material marked “HIGHLY CONFIDENTIAL ~ OUTSIDE ATTORNEYS’ EYES ONLY”
pursuant to the Protective Order in this action (Dkt. No. 22). In order to comply with Section 7.3 of
Protective Order, the Parties respectfully request the Court’s permission to file a redacted version of the
Joint Pre-Trial Order on the public docket and to submit the unredacted Joint Pre-Trial Order as well as
written direct testimonies and deposition designations via email to Chambers, The Parties will also
deliver courtesy copies to Chambers on Thursday, August 15th. In addition, the Parties respectfully
request that the written direct testimonies and deposition designations not be filed on the public docket
until entered into evidence at trial.

With respect to the Parties’ respective findings of fact, conclusions of law, and any pre-trial briets, th
Parties request permission to provide copies of these documents to the Court via ema 14th,
with courtesy copies to follow on August 15th. The Parties respectfully request vat ang file
copies on the public docket, so as to permit the Parties an opportunity to confer regar

confidentiality redactions.

The Parties are available if the Court has any questions,

Gronks - So oder. Respectfully submitted,

$0. ORDERED

  
  
 

fs Jessica L, Falk

ce! Counsel of Record

WEILAQ? 1491621315 1991.0016

 
